         Case 2:19-cv-01917-JDW Document 63 Filed 05/15/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 JASON LAVEGLIA,                                  Case No. 2:19-cv-01917-JDW

               Plaintiff,

        v.

 TD BANK, N.A.,

               Defendant.


                                          ORDER

       AND NOW, this 15th day of May, 2020, upon consideration of Defendant’s Motion for

Summary Judgment (ECF No. 57), for the reasons stated in the accompanying Memorandum, it is

ORDERED that the Motion is GRANTED IN PART and DENIED IN PART.

       It is FURTHER ORDERED that summary judgment is GRANTED in favor of Defendant

and against Plaintiff with respect to Count IV of the Amended Complaint (ECF No. 17).

       It is FURTHER ORDERED that Defendant’s Motion for Summary Judgment (ECF No.

57) is otherwise DENIED.


                                                  BY THE COURT:

                                                  /s/ Joshua D. Wolson
                                                  JOSHUA D. WOLSON, J.
